Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 1 of 13 Page ID #:170



        JAMES HAWKINS APLC
    1   JAMES R. HAWKINS, SBN 192925
        GREGORY MAURO, SBN 222239
    2   MICHAEL CALVO, SBN 314986
    3
        9880 Research Drive, Suite 200
        Irvine, California 92618
    4   Telephone: (949) 387-7200
        Facsimile: (949) 387-6676
    5   James@jameshawkinsaplc.com
        Greg@jameshawkinsaplc.com
    6   Michael@Jameshawkinsaplc.com
    7
        Attorneys for ALLSION BURCH individually and on
    8   behalf of all others similarly situated
    9                      UNITED STATES DISTRICT COURT
   10                     CENTRAL DISTRICT OF CALIFORNIA
   11
        ALLISON BURCH, individually and on Case No. 2:18-cv-09926-PSG-PLA
   12   behalf of all others similarly situated,
   13                                            PLAINTIFF’S NOTICE OF
                                                 MOTION AND MOTION FOR
                         Plaintiffs,             RELIEF FROM LOCAL RULE 23-3
   14
   15        v.                                 Hearing Date: March 11, 2019
                                                Time: 1:30 p.m.
   16                                           Courtroom: 6A
   17   THE GEO GROUP, INC., dba GEO
        CALIFORNIA, INC.; GEO                   [FILED CONCURRENTLY WITH
                                                DECLARATIONS OF GREGORY
   18   CORRECTIONS HOLDINGS, INC.;             MAURO AND MICHAEL CALVO;
   19   and DOES 1 through 50, inclusive,       PROPOSED ORDER]

   20                                           Complaint Filed:         Aug. 31, 2018
                      Defendants.               Case Removed:            Nov. 27, 2018
   21
                                                Presiding Judge:   Philip S. Gutierrez
   22
   23
   24
   25
   26
   27
   28


                                          -i-

                  NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 2 of 13 Page ID #:171




    1   TO ALL PARTIES, AND TO THEIR COUNSEL OF RECORD:
    2         PLEASE TAKE NOTICE that on March 11, 2019 at 1:30 p.m. in
    3   Courtroom 6A of the above entitled Court, or as soon thereafter as counsel may be
    4   heard, Plaintiff Allison Burch (“Plaintiff”), will and hereby does move the Court
    5   for relief from the ninety-day deadline imposed by U.S. District Court, Central
    6   District of California Local Rule (“LR”) 23-3.
    7         This motion is brought pursuant to LR 7-4 and is based upon this notice of
    8   motion, the attached memorandum of points and authorities, the declaration of
    9   counsel Gregory Mauro and Michael Calvo, and the proposed order lodged
   10   concurrently herewith. (Declaration of Gregory Mauro In Support of Motion for
   11   Relief From Local Rule 23-3 (“Mauro Decl.,”) ¶ 2).
   12         Good Cause exists for the relief sought herein because this case is still in the
   13   early stages of litigation and there is insufficient time to complete pre-certification
   14   discovery and file a Motion for Class Certification by the deadline imposed by LR
   15   23-3 of February 25, 2019. Pursuant to Local Rule 7-3, on January 11, 2019
   16   Plaintiff’s counsel met and conferred telephonically and via email regarding the
   17   substance of this Motion with Defendants THE GEO GROUP, INC., dba GEO
   18   CALIFORNIA, INC.’s and GEO CORRECTIONS HOLDINGS, INC.’s
   19   (collectively, “Defendants”) counsel, Penny Cheng and Elizabeth Staggs. The
   20   Parties were unable to reach a resolution regarding a stipulation of this matter.
   21   Therefore, Plaintiff must now seek the Court’s intervention. Plaintiff currently
   22   anticipates Defendants will seek to oppose this current Motion.
        Dated: January 16, 2019
   23                                             JAMES HAWKINS APLC
   24
                                                  By:/s/ Gregory Mauro
   25                                                 JAMES R. HAWKINS, ESQ.
                                                      GREGORY MAURO, ESQ.
   26                                                 MICHAEL CALVO, ESQ.
   27                                                 Attorneys for Plaintiff ALLISON
   28
                                                      BURCH, individually and on behalf of all
                                                      others similarly situated.

                                              - ii-

                    NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 3 of 13 Page ID #:172




    1                MEMORANDUM OF POINTS AND AUTHORITIES

    2
                                       I.     INTRODUCTION

    3         This case is still in the early stages of litigation. Plaintiff’s original state

    4   court class action complaint was filed on August 31, 2018 in the Los Angeles
    5   County Superior Court (Dkt. No. 1-1) against Defendants for their alleged (1)
    6   failure to pay minimum wages including overtime, (2) failure to timely pay wages,
    7   (3) failure to provide accurate itemized wage statements, and (4) for unfair
    8   competition. (Mauro Decl. ¶ 3). Upon filing the initial complaint, the State Court
    9   implemented an automatic stay on all discovery. (Id.). On November 27, 2018,
   10   Defendants removed this Action, and Plaintiff’s current deadline to submit her
   11   Motion for Class Certification pursuant to Local Rule 23-3 is February 25, 2019
   12   and has not yet expired. (Id. ¶ 4).
   13         Since December 20, 2018, Plaintiff’s counsel has been trying to reach out to
   14   Defendants’ counsel on several occasions via email to discuss a proposed
   15   stipulation to waive LR 23-3. (Declaration of Michael Calvo In Support of Motion
   16   for Relief From Local Rule 23-3 (“Calvo Decl.,”) ¶ 2). Defendants’ counsel did
   17
        not reply to Plaintiff’s counsel’s communication efforts until January 10, 2019. (Id.
   18
        ¶ 3). The Parties subsequently scheduled and held a telephonic conference on
   19
        January 11, 2019 to discuss the proposed stipulation and this motion if an
   20
        agreement could not be reached. (Id. ¶ 4). Further, Plaintiff’s counsel requested for
   21
        Defendants’ counsel to inform them of Defendants’ position regarding Plaintiff’s
   22
        proposal by the close of business on Monday, January 14, 2019, given the time
   23
        sensitive nature of the matter. (Id. ¶ 5). To date, Defendants’ counsel has remained
   24
        silent even after sending follow up correspondences. (Id. ¶ 6).
   25
              Therefore, Plaintiff respectfully requests that the Court relieve her of the
   26
        ninety-day deadline imposed by LR 23-3 in this wage and hour putative class
   27
        action, which was removed from state court. Unlike other motions that could be
   28
        brought prior to conducting discovery, a motion for certification requires obtaining

                                              - 1-

                    NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 4 of 13 Page ID #:173




    1   evidence outside the pleadings. This case is no exception, as it alleges violations
    2   of California's wage and hour laws, which are certified only after substantial
    3   discovery, the most time-consuming of which includes class member interviews
    4   and a statistically-relevant sampling of documents (e.g., time sheets and wage
    5   statements).( Mauro Decl., ¶ 6). Due to the filing deadline imposed by LR 23-3,
    6   Plaintiff is unable to complete meaningful discovery in support of her motion for
    7
        class certification. (Id. ¶ 7).
    8
               The LR 23-3 deadline is an archaic rule and is inconsistent with Rule 23.
    9
        Plaintiff contends that continued enforcement of LR 23-3 violates fundamental
   10
        principles of fairness and due process by precluding any assurance that plaintiffs in
   11
        putative class actions can reasonably obtain pre-certification discovery to use in
   12
        preparation for a class certification motion that must be filed within ninety days of
   13
        the pleading purporting to commence the action.        Recently, the Ninth Circuit
   14
        agreed and reversed a district court’s decision to not extend the 90-day deadline,
   15
        holding that “the bright-line of Local Rule 23-3 is incompatible with Federal
   16
        Rule of Civil Procedure 23.” ABS Entertainment, Inc. v. CBS Corp. 900 F. 3d
   17
        1113, 1140 (9th Cir. Aug. 20, 2018) (emphasis added). As more fully set forth
   18
        below, good cause exists – and it is in the best interest of Plaintiff and putative
   19
   20
        class members – for the Court to grant Plaintiff’s instant Motion.

   21                                 II.   LEGAL ARGUMENTS

   22      A. The Court Is Empowered to Vacate Deadlines Set by LR 23-3
   23
               LR 23-3 requires a proponent of a class to file a motion for class
   24
        certification within ninety days following the service of the complaint. See Joseph
   25
        N. Main P.C. v. Elec. Data Sys. Corp., 168 F.R.D. 573, 577 (N.D. Tex. 1996);
   26
        Schwarzer, et al., Cal. Practice Guide: Fed. Civ. Procedure Before Trial ¶ 10:565
   27
        (TRG 2010). This Court is empowered to vacate or continue the deadline imposed
   28
        by LR 23-3. See Fed. R. Civ. P. 6(b) (“The district courts may extend many of the

                                             - 2-

                     NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 5 of 13 Page ID #:174




    1   time periods set by the Rules.”). Extensions of time are governed by a “good
    2   cause” standard pursuant to Rule 6(b).
    3
           B. Good Cause Exists to Vacate the Ninety Days Provided by LR 23-3
    4
              Here, good cause exists to vacate the ninety-day deadline in which Plaintiff
    5
        must move for class certification. The nature of the case presents complex and
    6
        novel issues as it revolves around a putative wage and hour class action.
    7
    8
        Therefore, the amount of necessary discovery needed to establish the class

    9   certification requirements of Rule 23 and the lack of any prejudice to Defendant so

   10   justifies and warrants the Court to provide such relief.

   11         The need for pre-certification discovery is a core principle common to
   12   California’s federal and state courts. “[B]oth parties should ‘have an opportunity
   13   to conduct discovery on class action issues before [their] documents in support of
   14   or in opposition to the motion must be filed.’ ” Vinole v. Countrywide Home
   15   Loans, Inc., 246 F.R.D. 637, 639 (S.D. Cal. 2007) (citing Carabini v. Super. Ct.,
   16   26 Cal. App. 4th 239, 244, (1994)) (writ of mandate appropriately issued where no
   17   opportunity, or inadequate opportunity to take precertification discovery); Lee v.
   18   Dynamex, Inc., 166 Cal. App. 4th 1325, 1336-38 (2008) (finding lower court
   19   abused its discretion by denying pre-certification discovery of the class members’
   20   identities, thereby preventing plaintiff from having the means to develop evidence
   21   capable of supporting his motion for class certification).
   22         The Ninth Circuit has also emphasized the importance of discovery in
   23
        determining whether a matter should proceed as a class action. See Kamm, et al. v.
   24
        Cal. City Dev. Co. et al., 509 F.2d 205, 210 (9th Cir. 1975) (“The propriety of a
   25
        class action cannot be determined in some cases without discovery, as for example,
   26
        where discovery is necessary to determine the existence of a class or set of
   27
        subclasses.”); see also Yaffe v. Powers, 454 F.2d 1362, 1366 (1st Cir. 1972) (“To
   28
        pronounce finally, prior to allowing any discovery, the non-existence of a class or

                                              -3-

                    NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 6 of 13 Page ID #:175




    1   set of subclasses, when their existence may depend on information wholly within
    2   defendant’s ken, seems precipitate and contrary to the pragmatic spirit of Rule
    3   23.”). The need for discovery is even more critical in cases such as this, where it is
    4   the employer who is in sole possession of the identities of percipient
    5   witnesses/class members knowledgeable of Defendant’s policies, procedures, and
    6   practices, as well as corporate documents and records outlining not only
    7
        Defendant’s policies and procedures, but also its systematic and class-wide impact
    8
        on its employees.
    9
              Across all circuits, the general rule is that additional time to take discovery
   10
        necessary to support a class certification motion is permissible where no prior
   11
        requests for more time have been made and where no prejudice to the non-moving
   12
        party is shown. See, e.g., Probe v. State Teachers Ret. Sys., 780 F.2d 776 (9th Cir.
   13
        1986) (where no prejudice to non-movant shown, timing of class certification
   14
        motion not appropriate basis for denial of certification); Gray v. Greyhound Lines,
   15
        East, 545 F.2d 169, 172 n.11 (D.C. Cir. 1976) (district court directed to reconsider
   16
        on remand denial of class certification based solely on delay in bringing
   17
        certification motion); Stolz v. United Bros. of Carpenters & Joiners of Am., Local
   18
        Union No. 971, 620 F. Supp. 396 (D. Nev. 1985) (delay alone in filing class
   19
   20
        certification motion not proper basis for denial of class certification); Griffin v.

   21   Nat'l Pub. Radio, Nos. 76-0229 and 76-0744, 1977 U.S. Dist. LEXIS 16560

   22   (D.D.C. Apr. 1, 1977) (violation of local rule prescribing time within which class
   23   certification motion must be filed not a permissible ground for dismissal of class
   24   allegations absent a showing of prejudice to defendant).
   25         Here, Plaintiff’s action seeks to certify several causes of action on behalf of
   26   herself and all similarly situated non-exempt California employees. In order to
   27   support her application and allow this Court to make determinations as to the Rule
   28   23 certification requirements, Plaintiff is diligently preparing for discovery and


                                              - 4-

                    NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 7 of 13 Page ID #:176




    1   intends on propounding various discovery devices, to seek, without limitation,
    2   contact information related to the identities of putative class members, employees’
    3   time records, employees’ wage records, and any and all policies and procedures
    4   governing putative class members’ employment. (Mauro Decl. ¶ 9). Plaintiff
    5   further intends on serving Rule 30(b)(6) deposition notices seeking the testimony
    6   of Defendant’s corporate designee(s) related to Defendant’s policies, procedures,
    7
        and practices. Although the number of designated corporate representatives varies
    8
        case by case, the number of representatives is generally approximately two or more
    9
        witnesses, typically representatives from the human resources and payroll
   10
        departments. (Id. at ¶ 10). Further, it can take significant time to schedule these
   11
        depositions due to scheduling issues amongst the parties and deponents. (Id.). All
   12
        discovery described above will be needed by Plaintiff in order to adequately
   13
        support his Motion for Class Certification. Because of the restrictive time frame
   14
        imposed by LR 23-3, Plaintiff will be unable to conduct the necessary pre-
   15
        certification discovery discussed above in order to put forth a motion for class
   16
        certification. Therefore, this Court should grant the requested relief from the harsh
   17
        restrictions of LR 23-3.
   18
   19                1. Plaintiff Requires Discovery Seeking Putative Class Members'
                        Contact Information in Anticipation of Refuting Defenses to
   20
                        Rule 23 Class Certification Requirements
   21
              Plaintiff seeks the identities of putative class members who may serve as
   22
        potential percipient witnesses to the systematic and widespread nature of
   23
        Defendants’ employment policies and practices. The California Supreme Court
   24
        and California Court of Appeal have both held that putative class members are
   25
        potential percipient witnesses, and holding that their identities and contact
   26
        information are properly discoverable. See Pioneer Elec. (USA), Inc. v. Super. Ct.,
   27
        40 Cal. 4th 360, 373-75 (2007) (ordering production of putative class members'
   28
        names and contact information); Belaire-West Landscape, Inc. v. Super. Ct., 149

                                             -5-

                    NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 8 of 13 Page ID #:177




    1   Cal. App. 4th 554, 562 (2007) (same); Puerto v. Super. Ct., 158 Cal. App. 4th
    2   1242, 1249 (2008) (“Central to the discovery process is the identification of
    3   potential witnesses”); People v. Dixon, 148 Cal. App. 4th 414, 443 (2007) (“The
    4   disclosure of the names and addresses of potential witnesses is a routine and
    5   essential part of pretrial discovery.”); Bible v. Rio Properties, Inc., 246 F.R.D. 614,
    6   620 (C.D. Cal. 2007) (citing Pioneer and ordering pre-certification production of
    7
        witness names and contact information over privacy objections).
    8
              Often in wage and hour cases such as this, it is only the experiences and
    9
        knowledge of putative class members who can testify as to the system-wide impact
   10
        of Defendants’ policies and practices. Without the ability to interview putative
   11
        class members, and perhaps obtain declarations from those willing to submit
   12
        testimony, Plaintiff’s ability to support their Class Certification Motion is severely
   13
        compromised. Therefore, the Court should grant Plaintiff's request for relief.
   14
   15                2. Plaintiff Requires the Production of Documents Pertaining to
                        Defendant's Policies, Practices, and Procedures
   16
              Plaintiff also seeks documents relating to Defendant’s policies, practices,
   17
        and procedures regarding the causes of action alleged in Plaintiff's complaint.
   18
        Such documents and information will be needed prior to filing Plaintiff’s Motion
   19
        for Class Certification. See Atari, Inc. v. Super. Ct., 166 Cal. App. 3d 867,870,
   20
        (1985) (internal citations omitted) (holding that “[a] determination ‘whether the
   21
        common questions are sufficiently pervasive to permit adjudication in a class
   22
        action rather than in a multiplicity of suits’ cannot realistically be made until the
   23
   24
        parties have had a chance to conduct reasonable investigation.”); see also

   25
        Carabini, 26 Cal. App. 4th 239; Stern v. Super. Ct., 105 Cal. App. 4th 223, 232-33

   26   (2003) (“Each party, moreover, must have an opportunity to conduct discovery on

   27   class action issues before filing documents to support or oppose a class action
   28   certification motion … so the trial court can realistically determine if common


                                              -6-

                    NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 9 of 13 Page ID #:178




    1   questions are sufficiently pervasive to permit adjudication in a class action.”);
    2   Emps. Committed for Justice v. Eastman Kodak Co., 407 F. Supp. 2d 423, 431
    3   (W.D.N.Y. 2005) (“[T]here [are] a significant number of cases in which district
    4   courts, based on facts developed during discovery, have certified pattern or
    5   practice claims...”).
    6         Notwithstanding Plaintiff’s need for the documents and information sought,
    7
        Plaintiff cannot obtain and/or analyze the discovery sought by the deadline
    8
        imposed by LR 23-3. (See Mauro Decl., generally).
    9
                     3. Plaintiff Requires Time to Take Defendant's Deposition and
   10
                        Interview Putative Class Members Prior to Filing Her Class
   11                   Certification Motion
   12         Even assuming arguendo that Plaintiff immediately obtains the identities of
   13   the putative class members, it will take some time to contact and interview the
   14   putative class members to gather evidence necessary to support a motion for class
   15   certification. (See Mauro Decl. ¶ 6).      Further, Plaintiff, after securing and
   16   reviewing Defendant’s potentially voluminous written discovery responses and
   17   document production, will then be required to depose Defendant and its corporate
   18   witnesses concerning its policies, procedures, and practices. It is common in wage
   19   and hour class actions for a defendant to designate one or more designees on the
   20   subject matters sought in a class action, which also extends the time needed. (Id.
   21
        ¶¶ 6-13) Further, it can take significant time to schedule these depositions due to
   22
        scheduling issues amongst the parties and deponents. (Id).
   23
              As a result, good cause exists to waive the requirements of LR 23-3.
   24
        Vacating the deadline will allow all parties to adequately address discovery and
   25
        any potential disputes, allowing this litigation to move forward in an efficient
   26
        manner.
   27
   28      C. LR 23-3 Is Inconsistent with Rule 23, As Amended, and Is Therefore
              Obsolete

                                             -7-

                    NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 10 of 13 Page ID #:179




     1         On August 20, 2018, the Ninth Circuit held that “the bright-line of Local
     2   Rule 23-3 is incompatible with Federal Rule of Civil Procedure 23.”               ABS
     3   Entertainment, Inc. 900 F. 3d at 1140. There, parties twice stipulated to extend the
     4   LR 23-3 deadline, explaining in the second stipulation that ABS needed more time
     5   for class action-focused discovery. See Id. at 1120. “The district court denied the
     6   first stipulation for failure to show good cause, and denied the second without
     7
         explanation. The district court did not address the asserted need for pre-
     8
         certification discovery.” Id. The district court then denied a timely motion for
     9
         class certification based on technical violations relating to the judge’s standing
    10
         order and a defect in the notice regarding when the LR 7-3 conference took place.
    11
         See Id.
    12
               The Ninth Circuit then reversed the district court and remanded the case for
    13
         consideration of whether pre-certification discovery is warranted. In reaching that
    14
         decision, the Ninth Circuit noted that LR 23-3
    15
                      “is in direct contrast to the flexibility of the Federal Rule, which calls
    16
                      for a determination on class certification ‘[a]t an early practicable time
    17
                      after a person sues or is sued as a class representative.’ Fed. R. Civ. P.
    18
                      23(c)(1)(A). That flexible approach makes sense. The class action
    19
    20
                      determination can only be decided after the district court undertakes a

    21                ‘rigorous analysis’ of the prerequisites for certification. [citations] To

    22                undertake that analysis may require discovery [citation].”
    23   Id. at 1140. The Ninth Circuit went on to say that
    24                “[t]he district court’s actions here demonstrate the impracticability of
    25                the 90-day limit, particularly in combination with the district court’s
    26                summary and unexplained denial of the parties’ joint stipulation to
    27                extend the 90-day deadline based on the need for pre-certification
    28                discovery.”


                                               -8-

                    NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 11 of 13 Page ID #:180




     1   Id. The Ninth Circuit even cited to a treatise which expressly described LR 23-3 as
     2   obsolete. See Id., citing Barbara J. Rothstein & Thomas E. Willging, Federal
     3   Judicial Center, Managing Class Action Litigation: A Pocket Guide for Judges 9
     4   (3d ed. 2010).
     5         The ABS Entertainment case is only the most recent Ninth Circuit decision
     6   on this issue. The Ninth Circuit has previously ruled in a similar manner, i.e, that
     7
         the 90-day timeframe in LR 23-3 is unrealistic, obsolete, and inconsistent with the
     8
         federal rules and the class-certification standard which requires a rigorous analysis
     9
         of significant evidence. See Balser v. Hain Celestial Grp., Inc., 640 Fed. Appx.
    10
         694, 696 (9th Cir. 2016); Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2012).
    11
               Notably, other courts in this district have routinely vacated the deadline
    12
         imposed by LR 23-3. See Misra v. Decision One Mortgage Company, LLC, 2008
    13
         WL 7242774, *4 (C.D. Cal. 2008); Clark v. Time Warner Cable et al., 2007 WL
    14
         1334965, *1 (C.D. Cal. 2007).
    15
               Here, Plaintiff has discussed the need for substantial pre-certification
    16
         discovery, and the need for substantially more time to conduct such discovery.
    17
         The parties also previously submitted a stipulation requesting relief from LR 23-3,
    18
         which this Court summarily rejected for a purported lack of good cause, just like in
    19
    20
         ABS Entertainment.     This Court should therefore grant this motion.         To do

    21   otherwise would run afoul of the Ninth Circuit’s recent decision in ABS

    22   Entertainment, and its previous rulings.
    23      D. Defendant Will Not Suffer Any Undue Prejudice if the Court Grants
    24         Plaintiff's Request for Relief from LR 23-3 Requirements, but the Class
               Members Will Suffer Prejudice if the Class Allegations Are Stricken
    25
               Defendants will suffer no prejudice if the Court grants Plaintiff’s motion for
    26
         relief from LR 23-3. Defendants would only lose the unfair tactical advantage of
    27
         requiring Plaintiff to file his Motion for Certification while withholding the
    28
         necessary discovery to support it. On the other hand, should Plaintiff’s motion not

                                              - 9-

                     NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 12 of 13 Page ID #:181




     1   be granted, the prospective class members will lose the benefits inured to them by
     2   the anonymity of class litigation by a willing class representative, especially if the
     3   Court imposes the draconian sanctions of striking the class allegations when a
     4   motion for certification is not filed pursuant to LR 23-3.
     5
     6
                                         III.     CONCLUSION

     7         For all the foregoing reasons, Plaintiff respectfully request the Court issue an

     8   Order relieving Plaintiff from the ninety-day deadline pursuant to LR 23-3.
     9
         Dated: January 16, 2019
    10
                                                    JAMES HAWKINS APLC
    11
                                                    By:/s/ Gregory Mauro
    12
                                                       JAMES R. HAWKINS, ESQ.
    13                                                 GREGORY MAURO, ESQ.
                                                       MICHAEL CALVO, ESQ.
    14
                                                         Attorneys for Plaintiff ALLISON
    15                                                   BURCH, individually and on behalf of
                                                         all others similarly situated.
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                - 10 -

                     NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09926-PSG-PLA Document 13 Filed 01/16/19 Page 13 of 13 Page ID #:182




     1                             CERTIFICATE OF SERVICE

     2         I hereby certify that on January 16, 2019 I electronically filed the foregoing

     3   with the Clerk of the Court for the U.S. District Court, for the Central District of

     4   California using the CM/ECF system. All participants are registered CM/ECF
     5   users, and will be served by the CM/ECF system.
     6
     7   Dated: January 16, 2019          _/s/ Gregory Mauro_________________
                                               Gregory Mauro
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                             - 11 -

                    NOTICE OF MOTION AND MOTION FOR RELIEF FROM LOCAL RULE 23-3
